NO.
12-05-00254-CR
                        NO. 12-05-00323-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
LAKEISHA ROCHELLE MCCAULEY,       '     APPEAL
FROM THE 
APPELLANT
 
V.                                                                         '     COUNTY
COURT AT LAW NO. 2 OF
 
THE STATE OF TEXAS,
APPELLEE                                                       '     SMITH
COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss these
appeals.  The motion is signed by
Appellant and her counsel.  No decision
having been delivered by this Court, the motion is granted, and these appeals
are dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered February 15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)